IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30471



CHARLES J. DELAPASSE,

                                              Plaintiff-Appellant,

versus


ALBEMARLE CORP.,

                                               Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                           (97-CV-77-B-M1)
                        --------------------
                          February 12, 2001

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The judgment of the district court is, in all respects,

AFFIRMED.   See 5th Cir. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.